Citation Nr: 0001495	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to service connection for blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1953 to March 1957.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from a March 1993 rating decision, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for hypertension, a heart murmur and blackouts.  The Board 
remanded these claims in April 1995, February 1998 and 
December 1998.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish that hypertension was manifested during service or 
to a degree of ten percent within one year following 
discharge from active service.

2.  No medical evidence has been presented or secured to 
establish that the appellant's pre- existing systolic heart 
murmur underwent a permanent worsening during service either 
by way of aggravation or superimposed injury.

3.  No medical evidence has been presented or secured showing 
a causal relationship, or nexus, between syncopal episodes 
and active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a heart murmur is 
not well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for blackouts is not 
well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Summary

The appellant contends, in essence, that his hypertension, 
heart murmur and syncopal episodes were incurred and/or 
aggravated during his period of active service.  According to 
his statements of record, his heart murmur was first detected 
during a high school physical examination.  This condition 
was asymptomatic, however, and he participated in high school 
football without any problems.  He denied any pre- service 
symptomatology of hypertension or syncopal episodes.  Rather, 
he first manifested headaches and blackouts during his 
overseas service in Korea.  He also alleged that some high 
blood pressure readings had been recorded in service.  He 
underwent his discharge examination in Japan at which time he 
was advised to undergo further examination when he returned 
stateside due to his heart murmur.  He did not, however, seek 
another examination prior to his discharge from service.

The appellant further alleged that, following his discharge 
from service, he continued to experience headaches and 
blackouts.  He recalled being informed by Dr. Atwell B. Pride 
that his headaches and blackouts stemmed from high blood 
pressure and hypertension.  Dr. Pride is now deceased and his 
treatment records are not available.  He couldn't remember 
his specific dates of treatment, but he recalled that Dr. 
Pride treated him within several years from his discharge 
from service.  He did indicate that he didn't receive any 
treatment in 1959.

Lay statements of record from family members, friends and co- 
workers corroborate the appellant's allegations of symptoms 
of syncopal episodes and headaches following his return from 
service.  His mother recalled him being prescribed 
medications for hypertension "since 1960."  His wife, who 
had known him since 1960, also remembered his treatment with 
Dr. Pride for headaches and blackouts in the 1960's.  

Unfortunately, service medical records are unable to verify 
the appellant's allegations of in- service treatment for 
hypertension, syncopal episodes and heart murmur as they have 
presumably been destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis.  Search for 
alternative sources of service information have been 
unsuccessful.

The first available post- service medical records concern the 
appellant's treatment for prostatitis at St. Mary's Hospital 
in September 1966.  At that time, there is no documentation 
of blood pressure readings or other pertinent findings 
relating to the appellant's claim on appeal.  A December 1971 
record concerning treatment for perianal abscess with fistula 
recorded a blood pressure reading of 142/88.  Physical 
examination failed to detect "murmurs" and no diagnosis of 
hypertension was noted.

On April 19, 1973, the appellant presented to John E. 
Bechtold, M.D., with complaint of recent onset of chest pain 
and frontal headaches of 4- 6 months' duration.  At that 
time, Dr. Bechtold recorded the appellant's comment of "no 
knowledge of prior hypertension."  Physical examination and 
diagnostic testing revealed findings of Grade II pulmonic 
murmur of the left 2nd and 3rd parasternal spaces, 
hypertension, and probable left ventricular hypertrophy.  Dr. 
Bechtold indicated the appellant's symptoms were most likely 
of a gastric or pancreatic origin.

On April 21, 1973, Dr. Bechtold noted his findings as 
follows:

"In questioning [the appellant] about his heart 
murmur, he states that this first was mentioned to 
him at the age of 15 when he had a P.E. for 
football in high school.  Apparently, he was 
admitted to the service without any difficulty, 
but at the time of his discharge, something was 
said about heart murmur, and that he should have 
another P.E. in the States.  His original 
discharge physical was done in Japan.  Since that 
time no mention of heart murmur, but no physician 
either.  Exam again today shows at least a grade 
II systolic murmur along the [left] sternal 
border.  No diastolic murmurs.  

EKG today essentially unchanged.

Impression: Strong possibility that there may be a 
congenital heart disease with a possible 
ventricular septal defect."

On September 7, 1973, Dr. Bechtold reported the following 
history as told by the appellant: 

"Pt. was able to carry on well on terms of 
athletic[s] and was in the military with no 
particular distress as far as his heart was 
concerned.  Murmur has been known for some yrs. 
and has not been particularly bothersome, as far 
as he is concerned."  

Also on September 7, 1973, Dr. Gerard, an affiliate of Dr. 
Bechtold, noted the following diagnostic impressions:

1) Heart murmur which may be congenital 
ventricular septal defect or might possibly be an 
innocent pulmonic murmur.  I do not feel, however, 
that it is hemodynamically significant ... 3) 
Situational anxious and depressive reaction, 
probably manifesting itself as tension headaches 
and functional gastrointestinal problems."

In a letter dated on July 29, 1974, Eugene H. Holly, M.D., 
reported to Dr. Bechtold the appellant's history of headaches 
which "started about two to three years ago."  Upon initial 
examination, the appellant manifested "marked" hypertension 
which had subsided with ten to fifteen minutes of bedrest.  
Electroencephalogram (EEG) study and brain scans were 
interpreted as "normal" and a diagnosis of pheochromocytoma 
was entertained.

A notation from the West Palm Beach Medical Group, dated in 
April 1976, indicated an impression of lightheadedness 
probably due to postural hypotension secondary to drug 
therapy, history of essential hypertension and probable 
innocent pulmonic murmur although asymptomatic ventricular 
septal defect could not entirely be excluded.

VA clinical records show treatment for poorly controlled 
hypertension beginning in February 1991.  At that time, an 
echocardiogram revealed findings of increased systolic 
thickness of the left ventricle in a concentric fashion.  
Impression included left ventricular concentric hypertrophy 
with preserved left ventricular systolic performance at rest.  
In April 1991, the appellant presented with complaint of 
syncope.  At that time, he reported a history of 
"hypertension since early 1970's - he fainted at that time - 
did not convulse."  An August 1991 EEG was interpreted as 
"normal."  In November 1992, he reported "recurrent bouts 
with passing out ... problems with heart while in service."  
In July 1993, he was treated for a cerebrovascular accident.

On VA general medical examination, dated in February 1994, 
the appellant recalled having some elevated blood pressure 
readings prior to 1970, but that he did not receive treatment 
for it until 1970.  He reported episodes of syncope with loss 
of consciousness and elevated blood pressure for the past 20 
years or more.  He denied any episodes of tonic or clonic 
seizures.  The examiner commented that the appellant's 
syncopal episodes resulted from decreased oxygen or blood 
flow to his brain which caused seizures.  However, the 
absence of the convulsions indicated a possible diagnosis of 
Stokes Adams syndrome.  Recent computerized tomography (CAT) 
scan studies revealed evidence of small vessel infarct 
secondary to ischemic changes consistent with those found on 
physical examination.  Impression was of arteriosclerotic 
cardiovascular disease, essential hypertension and residual 
cardiovascular accident (CVA) with right hemiparesis.

On VA hypertension examination, dated in May 1995, the 
appellant reported a "dim recollection" of having been told 
of elevated blood pressure during service.  He did not, 
however, take medication for his condition until beginning 
treatment with the "Palm Beach Medical Group" sometime in 
"1960."  Physical examination revealed a grade 2 systolic 
murmur, probably due to aortic stenosis, and essential 
hypertension.  A May 1995 VA diseases of the heart 
examination noted a negative history of rheumatic fever.  
Physical examination revealed a grade 1 to 2 over 6 systolic 
murmur.

On VA hypertension examination, dated in May 1996, the 
appellant reported a history of occasional dizzy spells which 
warranted sick call visits during service.  He also had 
occasional high blood pressure readings but no medication was 
prescribed.  He was first prescribed blood pressure 
medication by a family physician several years after service.  
The remainder of his history and physical examination 
revealed diagnoses of essential hypertension, hypertensive 
vascular disease with probable atrial fibrillation and 
embolic cardiovascular accident in 1993, and history of acute 
myocardial infarction 1988 for bilateral small reducible 

On VA diseases/injuries of the brain examination, dated in 
October 1996, the appellant reported that he had high blood 
pressure readings in service and that a cardiac murmur was 
found prior to his discharge.  The examiner noted that the 
earliest medical records available, dated back to the early 
1970's, revealed a heart murmur and fluctuant high blood 
pressures due to poor control and compliance.  He had a right 
cerebrovascular embolic accident in 1993.  At that time, he 
had a normal Holter monitor but an abnormal CT scan which 
revealed right parietal infarct and questionable left- sided 
lacunar infarct.  A subsequent dobutamine stress digital 
echocardiogram found clinically significant and moderate 
hypertensive heart disease and a focal nodule present on the 
aortic valve.  There was no inducible myocardia ischemia, but 
there was mild pulmonary hypertension.

Based upon the above, the VA examiner opined that the 
appellant's hypertension could not be dated back to service 
because there were no records available.  In this respect, it 
was noted that, while the appellant may have manifested 
elevated blood pressure readings during service, such 
readings may have resulted from a variety of situational 
factors (i.e., being upset, tired or under the influence of 
alcohol).  It was noted that high blood pressure would have 
been treated if it had been persistent.  Upon consultation 
with a nephrologist, cardiologist, ophthalmologist and a 
medical treatise, the examiner indicated that there was no 
way to date high blood pressure utilizing diagnostic testing 
as the biological aggressiveness of a given hypertension 
varied from individuals.  The examiner further opined that 
the appellant's heart murmur was secondary to the focal 
nodule in the aortic valve and not because of hypertension or 
atrial fibrillation.  The stroke was an embolic episode 
secondary to his essential hypertension but not due to his 
atrial fibrillation.

A VA cardiology consultation opinion, dated in November 1996, 
indicated an impression of paroxysmal atrial fibrillation, 
focal nodule on the aorta valve, moderate and significant 
hypertensive disease and left cardiovascular accident in 
1993.  The examiner opined that the aortic valve did not 
cause atrial fibrillation.  However, it was believed that the 
nodule was due to old healed endocarditis which could easily 
cause the embolic stroke in 1993.  The origin of the nodule 
or the hypertension could not be medically dated, although 
the stress echo clearly showed hypertension to be chronic in 
nature.

II.  Applicable law and regulations

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 C.F.R. 
§ 3.303 (1999).  Hypertension or any other cardiovascular 
disease may be presumed to have been incurred in service, if 
the evidence shows that such disease became manifest to a 
degree of 10 percent within one year from the appellant's 
separation from active service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Congenital or developmental defects may not be service- 
connected because they are not injuries under VA law and 
regulations.  38 C.F.R. § 4.9 (1999).  However, congenital or 
development defects may be service- connectable where a 
superimposed injury occurs during, or as a result of, active 
service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  See Miller v. West, 
11 Vet.App. 345, 348 (1998); Gahman v. West, 12 Vet.App. 406 
(1999).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1998).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare- ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

In cases where service records are presumed destroyed, the 
Board has a heightened duty to explain its findings of fact 
and conclusions of law.  O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  However, this heightened duty of review "does not 
lower the legal standard for proving a claim for service 
connection."  Russo v. Brown, 9 Vet.App. 46, 51 (1996).

For purposes of a well grounded analysis, the truthfulness of 
the lay statements of record must be presumed.  See King v. 
Brown, 5 Vet.App. 19 (1993).  Generally, a lay person "is 
competent to testify as to the symptoms experienced in 
service, but ... is not competent to opine as to a link between 
those symptoms and [the] present diagnosis."  Dean v. Brown, 
8 Vet. App. 449, 455 (1995) (citing Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  This is so because lay statements have 
probative value in describing any outward manifestations of a 
disease process or physical disability, but do not hold any 
probative value on questions involving medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
Grottveitt, 5 Vet.App. at 93.

III. Service connection - hypertension

The appellant contends that his hypertension was first 
manifested by occasional high blood pressure readings, 
headaches and blackouts during service.  He does not allege 
that he was treated or diagnosed with hypertension during 
service.  Although his service medical records are 
unavailable, the Board presumes the truthfulness of his 
claimed symptoms during service.  King, 5 Vet.App. 19 (1993).  

The available medical records first document a blood pressure 
reading of 142/88 in 1971.  At that time, there was no 
diagnosis of hypertension noted.  Cf. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (10 percent rating for hypertension 
warranted for diastolic pressure predominately 100 or more, 
or systolic pressure predominately 160 or more, or history of 
diastolic pressure predominately 100 or more requiring 
continuous control by medication).  He was first diagnosed 
with hypertension by Dr. Bechtold in 1973 at which time he 
reported a history of "no knowledge of prior hypertension."  
There is no medical evidence showing that hypertension 
manifested during service or within the one year presumptive 
period after discharge from service.  See 38 C.F.R. § 3.309 
(1999).

In support of his claim, the appellant has offered his own 
opinion that his hypertension was first manifested by his 
claimed high blood pressure readings in service.  However, 
his lay statements, while competent to describe the 
manifestations of his hypertension over time, are not 
competent to speak to questions of medical diagnosis or 
etiology.  Grottveitt, 5 Vet.App. at 93.  As noted by a VA 
examiner, his claimed manifestation of occasional high blood 
pressure readings during service may have resulted from a 
variety of situational factors unrelated to a diagnosis of 
hypertension.  The same examiner concluded that the 
appellant's hypertension could not be dated back to service.  
The appellant also indicates that Dr. Pride, who allegedly 
treated him for high blood pressure following service, told 
him that his claimed headaches and blackouts during service 
were a manifestation of his hypertension.  His recollections 
of this opinion, in and of themselves, are insufficient to 
well ground his claim.  See Warren v. Brown, 6 Vet.App. 4, 6 
(1993) (lay accounts of physician statements are insufficient 
to well ground claims).

As the appellant has failed to present competent medical 
evidence that his hypertension first manifested during 
service, or to a degree of 10 percent or more within a year 
from his discharge from service, or is otherwise linked to 
service, his claim must be denied as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

IV.  Service connection - heart murmur

As indicated above, the appellant concedes that his heart 
murmur had been detected prior to his entrance into active 
service.  He reports that, at the time of his discharge from 
service, he was advised to undergo an examination due to his 
heart murmur.  The available medical records first record a 
diagnosis of grade II systolic murmur by Dr. Bechtold in the 
1970's.  At that time, the appellant reported that his heart 
murmur had been asymptomatic throughout high school and 
active service.  Opinions by both Dr. Bechtold, as well as an 
affiliated physician at that time, indicated impressions of a 
possible congenital ventricular septal defect or an innocent 
pulmonic murmur.  Both examiners were of the opinion that 
such condition, however diagnosed, was hemodynamically 
insignificant.  Current VA opinion indicates an impression of 
heart murmur secondary to the focal nodule in the aortic 
valve due to old healed endocarditis.

In this case, there is simply no competent medical evidence 
of record which shows that the appellant's pre- existing 
systolic heart murmur underwent a permanent worsening during 
service either by way of aggravation or superimposed injury.  
Accordingly, not all of the Caluza elements are present, and 
the claim must be denied as not well grounded.  See 
Edenfield, 8 Vet.App. 384 (1996).

V. Service connection - blackouts

The appellant lastly claims that he first manifested 
blackouts during his period of active service.  Although his 
service medical records are unavailable, the Board 
nonetheless presumes the truthfulness of his claimed symptoms 
during service.  King, 5 Vet.App. 19 (1993).  He also claims 
continuity of symptomatology following service.  The medical 
record first shows treatment for syncopal episodes many years 
following service.  There is no medical evidence of a link, 
or nexus, between the claimed blackouts in service and his 
treatment for syncopal episodes many years thereafter.  As 
such, the Board concludes that the claimed blackouts 
manifested during service did not represent the onset of 
chronic syncopal disability.  Accordingly, the appellant's 
claim for service connection for blackouts must be denied as 
not well grounded.

VI. Due Process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the RO has issued 
several Supplemental Statements of the Case which have 
notified the appellant of the reasons and basis for the 
denial of his claim.  Although service medical records have 
been presumed destroyed, the RO has conducted alternative 
searches in an effort to verify the appellant's contentions 
of in- service treatment.  Additionally, the RO has obtained 
all available private and VA treatment records.  The Board 
discerns no additional sources of relevant information which 
may be obtainable concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is denied as not well 
grounded.

Service connection for a heart murmur is denied as not well 
grounded.

Service connection for blackouts is denied as not well 
grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

